DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on April 1, 2021. Claims 1-2 are amended. Claims 1-5 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on April 1, 2021 have been fully considered. 
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US US 20170010618 A1 (Shashua), in view of US 20190271550 A1 (Breed).
Regarding Claim 1 and 2, Shashua teaches:
A location estimation system comprising: a location estimation apparatus including: an image acquiring unit configured to acquire an image of a surrounding environment; an extracting unit configured to extract information of a landmark from the image, wherein the extracted information is incomplete with respect to the landmark due to weather conditions causing at least partial obstruction of the landmark in the image; a receiving unit configured to receive information of the landmark; a specifying unit configured to specify the landmark by comparing the received information of the landmark and the extracted information of the landmark, wherein the landmark is specified using the received information based on the extracted information satisfying a matching threshold with respect to the received information, as determined from the comparing; and an estimating unit configured to estimate a current location using information of the specified landmark and the image; and a transmitter configured to transmit the information of the landmark to the location estimation apparatus, wherein the information of the landmark to be transmitted by the transmitter includes information of time at which the information of the landmark is transmitted, and in a case where a plurality of pieces of information of the landmark are received, the specifying unit specifies the landmark using information of the landmark including the latest information of time among the received pieces of the information of the landmark (Shashua: Fig. 1, an apparatus installed on a vehicle performs auto driving; the apparatus has cameras to capture environmental images, image processor to conduct image analysis, Fig. 8 and [0374]-[0384] a map database that contains sparse map 800 that includes landmarks 820 and the sparse map is updated from sever through wireless communication (Fig. 44 and [0725]-[0728]), where the sparse map data is collected from multiple vehicles at different times; Figs. 33A-B and [0592]-[0595], a method of determine location of landmark either on the server or the vehicle; Figs. 34-36 and [0598]-[0627] using landmarks to determine the position of the vehicle. It is noted that all wireless transmission signals have associated time, and data updating always has version and time stamp and using newly updated data is well known. It is further noted that functional partition between client and server depends on application requirements such as cost, size, power and etc.; [0468] when a reference landmark is partially occluded (i.e. incomplete info), reference can rely on view angle rather than based on the distance to the landmark. It is noted that in a recognition system based on machine learning ([0971]) relies on a predetermined percentage of the matching pattern (a threshold) that can be adjusted due to applications and environmental conditions).
Shashua does not explicitly teach on to perform image recognition processing on a vehicle. However, Breed teaches (Breed: Fig. 9 and [0157]-[0158], a landmark recognition processing is performed on a vehicle based apparatus). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shashua with to perform image recognition processing on a vehicle as further taught by Breed. The advantage of doing 
Regarding Claims 3-5, Shashua as modified teaches all elements of Claim 2. Shashua as modified further teaches:
The location estimation system according to claim 2, wherein the transmitter is provided at a traffic light (Breed: [0263]-[0266], wireless transmitters may be in building, vehicles, along highway, etc.)
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649